OPINION — AG — ** COMMISSIONERS OF THE LAND OFFICE — SALE OF LAND ** WITH REGARD TO PUBLIC LANDS WHICH ARE 'NOT' WITHIN THE COVERAGE OF 64 O.S. 183 [64-183], THE COMMISSIONERS OF THE LAND OFFICE ARE 'NOT' PROHIBITED FROM MAKING SALES OF SUCH LANDS IN THE AMOUNT TOTALING IN EXCESS OF 160 ACRES TO A SINGLE BUYER, PROVIDED EACH SALES TRANSACTION IS CONDUCTED IN CONFORMANCE WITH THE APPLICABLE RULES AND REGULATIONS AND NOT MORE THAN 160 ACRES ARE SOLD IN A SINGLE TRANSACTION. A PROSPECTIVE PURCHASER HOLDING A REFERENTIAL PURCHASE RIGHT LEASE CAN EXERCISE HIS RIGHTS THEREUNDER AS TO ACREAGE EXCEEDING 160 ACRES IN TOTAL PROVIDED THAT HE DOES SO WITH RESPECT TO INDIVIDUAL SALES TRANSACTION INVOLVING TRACTS NOT EXCEEDING 160 ACRES. (RULES AND REGULATIONS, LAND, PROPERTY, SCHOOL LANDS) CITE: ARTICLE XI, SECTION 1, 64 O.S. 181 [64-181], 64 O.S. 183 [64-183], ARTICLE XI, SECTION 22 (FRANK GREOGORY)